DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-8, 10 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woollen 3,590,855.
In regard to claims 1 and 10, Woollen discloses (fig. 22) a hose connector assembly 
comprising: 
a main body 77 including at least two hose receptacles 79, at least two hoses 29 which
 by way of respective ends thereof are plug fitted in each case into a respective one of the at least
 two hose receptacles, each of the at least two hoses 29 respectively including at least one 
retaining edge 31, a retaining plate 59 having at least two receptacles 53 corresponding to the at 
least two hose receptacles the at least two receptacles, each being configured such that a
respective one of the at least two hoses 29 is insertable therein by an insertion movement that

retaining edge 31 engages across the retaining plate 59 in order to prevent each of the hoses 29
from being pulled out of the respective one of the hose receptacles 53, a mouth part 63 that
is attached (at threads 135) to the main body 77 on a downstream side, the mouth part including
a detent 67 that is adapted to press the main body 77 against the retaining plate 59, and the
retaining plate is supported on an outer side or on an edge, comprising annular seals 37 that seal respective ones of the hoses 29 in the respective hose receptacles, the annular seals are disposed on each of the at least two hoses in each of the at least two hose receptacles, or both.
In regard to claim 2, wherein the detent 67 is configured as an encircling shoulder.
In regard to claim 3, wherein the at least two fluid receiving hose receptacles comprise first, second and third fluid-receiving hose receptacles 79 configured in the main body 77, the at least two hoses 29 comprise first, second, and third hoses, the respective ends thereof being plug-fitted into the first, second, and third fluid-receiving hose receptacles 79, the at least two receptacles 53 of the retaining plate 59 comprise first, second and third fluid-receiving receptacles that correspond to the first, second, and third hose receptacles 79, the first, second, and third receptacles each being configured such that a respective one of the first, second, and third hoses 29 is insertable therein by an insertion movement that is aligned transverse to a longitudinal direction of the respective one of the first, second, and third hoses such that the associated retaining edge 31 engages across the retaining plate in order to prevent each of the first, second, and third hoses 29 from being pulled out of the respective one of the fluid-receiving hose receptacles 79.
In regard to claim 7, wherein the at least two receptacles 53 include respective openings that point away from one another (see fig. 6).

In regard to claim 13, wherein the main body 77 connects in a liquid-conducting manner at least one substantially punctiform hose receptacle to an annular dispensing opening on a side of said main body 77 that faces away from the at least two hose receptacles (see fig. 22).
In regard to claim 14, wherein the main body 77 connects in a liquid-conducting manner at least one of the at least two hose receptacles to a dispensing opening on a side of said main body 22 that faces away from the at least two hose receptacles (see fig. 22).
Allowable Subject Matter
Claims 4-5, 9, 11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6, 12, 15 and 17 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 7-8, 10 and 13-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M. Momper can be reached on (571) 270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/DAVID BOCHNA/Primary Examiner, Art Unit 3679